GUY, J.
This action was brought to recover for personal injuries sustained by the driver of a three-horse feed truck, which, while lawfully standing at the sidewalk in East Fifteenth Street, between Avenues A and B, was struck with great force in the rear by defendant's automobile, pushed forward two feet, and the plaintiff was thrown off and injured. Plaintiff heard no horn, warning, or sound of any kind given by the chauffeur of the automobile. The plaintiff established lack of contributory negligence, and there was sufficient evidence of defendant's negligence to require the submission of the case to the jury. Judgment reversed, and new trial granted, with costs to appellant to abide the event All concur.